Order entered October 9, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00967-CV

                               VANGRETA COOK, Appellant

                                               V.

                     MENGJIN DONG AND SHUKUN TIAN, Appellees

                       On Appeal from the County Court at Law No. 1
                                   Collin County, Texas
                           Trial Court Cause No. 001-01642-2015

                                           ORDER

       By letter dated October 7, 2015, Collin County Clerk Stacey Kemp requests an extension

of time to file the clerk’s record, explaining appellant has failed to pay the clerk’s fee. Collin

County online records, however, reflect appellant filed an affidavit of indigence that was not

contested and allows her to proceed without pre-payment of costs. See TEX. R. APP. P. 20.1(f).

Accordingly, we DENY the extension request and ORDER Ms. Kemp file the clerk’s record no

later than October 19, 2015.



                                                      /s/   CRAIG STODDART
                                                            JUSTICE